 

 

Exhibit 10.1

 

SEALED AIR CORPORATION

 

POLICY ON RECOUPMENT OF INCENTIVE COMPENSATION

FROM EXECUTIVES IN THE EVENT OF CERTAIN RESTATEMENTS

 

 

The Organization and Compensation Committee of the Board of Directors has
approved the policy that the Company will, to the extent permitted by governing
law, require reimbursement to the Company of all or a portion of any annual
incentive compensation (whether payable in cash or by an award under the 2005
Contingent Stock Plan) and any Performance Share Units awards under the 2005
Contingent Stock Plan awarded to any executive officer of the Company or to the
leader of any business unit or function of the Company for performance periods
beginning on or after January 1, 2008, where:

 

(a)          the payment or award was predicated upon the achievement of certain
financial results that were subsequently the subject of a substantial
restatement,

(b)         in the view of the Board, the officer or leader engaged in fraud or
misconduct, or recklessly or negligently failed to prevent the fraud or
misconduct, that caused or significantly contributed to the need for the
substantial restatement, and

(c)          either no payment or award, or a lower payment or award, would have
been made to the officer or leader based upon the restated results.

 

In each case, the Company will, to the extent practicable, seek to recover the
amount by which the officer’s or leader’s annual incentive compensation and/or
Performance Share Units award for the relevant period exceeded the lower amount
that would have been paid or awarded (or the entire amount, if nothing would
have been paid or awarded).  This may include the cancellation of all or a
portion of unvested awards or unpaid awards (or a delay in payment of any such
awards while financial results are under review by the Company).

 

In addition, any person who is subject to forfeiture of compensation or profits
from the sale of the Company’s securities under Section 304 of the
Sarbanes-Oxley Act of 2002 shall reimburse the Company the amount of such
compensation and profits.

 

In addition to these reimbursements, the Company may take any other actions that
it deems appropriate to remedy the fraud or misconduct based on a consideration
of the relevant facts and circumstances.

 

 

 

--------------------------------------------------------------------------------